DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2021 has been entered.
 
This a response to Applicant’s request for continued examination filed on 21 December 2021, wherein: 
Claims 3, 9, 12, 22, and 23 are amended.
Claim 1, 2, 4-8, 13- 21 are cancelled.
Claims 10 and 11 are previously presented.
Claims 24-27 are new.
Claims 3, 9-12, and 22-27 are pending.

Claim Objections
Claims 3, 9-12, 23, 25, and 27 are objected to because of the following informalities:  
Claim 25
Claim 25 is also missing a space between “g)” and “after”.
Dependent claims 3, 9-12, 23, and 27 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

Claims 3, 9-12, and 22-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The instant claims are directed to methods which fall under the four statutory categories (STEP 1: YES).
Independent claims 24 and 25 recite training a subject to improve the subject’s ability to report pain accurately and selecting the subject for a clinical trial of analgesics, the method comprising acts of: a) determining a reported pain threshold level and a reported pain tolerance level of the subject for a selected type of noxious stimulus; b) determining a reported index pain level of the subject for a natural index pain experienced by the subject using a standard pain reporting scale; c) applying, to the subject, a plurality of noxious stimuli of the selected type, wherein: the plurality of noxious stimuli have different intensities; the different intensities are between the reported pain threshold level and the reported pain tolerance level of the subject; the plurality of noxious stimuli are applied in a random order of intensity; and the plurality of noxious stimuli are applied, to the subject, by repeatedly applying pressure stimuli to a thumbnail of the subject at one or more fixed levels of intensity; d) recording, for each noxious 2 curve fit statistic from a least squares fit to psychophysical function; f) providing feedback to the subject regarding the pain reporting accuracy of the subject; and g) after completing acts c) - f) in their entireties, resolving the subject’s inaccuracy in pain reporting by repeating the acts c) - f) one or more times until the subject achieves a pain reporting accuracy with a Coefficient of Variation of less than 1, an Intraclass Correlation Coefficient of greater than 0.8, and/or an R2 curve fit statistic of about 0.6, 0.7, 0.8, 0.9, or 1.0, wherein at least one instance of the act f) comprises: identifying at least one inconsistency in the evoked pain ratings reported by the subject in response to the plurality of noxious stimuli, the at least one inconsistency comprising first and second noxious stimuli of the plurality of noxious stimuli such that the first noxious stimulus has a first intensity, the second noxious stimulus a second intensity higher than the first intensity, but a second evoked pain rating reported by the subject in response to the second noxious stimulus is lower than a first evoked pain rating reported by the subject in response to the first noxious stimulus (or, as in claim 24, wherein at least one instance of the act f) comprises: identifying at least one inconsistency in the evoked pain ratings reported by the subject in response to the plurality of noxious stimuli, the at least one inconsistency comprising first and second noxious stimuli of the plurality of noxious stimuli such that the first and second noxious stimuli have a same intensity, but a first evoked pain rating reported by the subject in response to the first noxious stimulus is different from a second evoked pain rating reported by the subject in response to the second noxious stimulus); and displaying, to the subject, data relating to the at least one inconsistency comprising the first and second noxious stimuli and the first and second evoked pain ratings; h) determining a response profile of the subject to the selected type of noxious stimulus, wherein 
The dependent claims further recite wherein the acts c) - f) are repeated at least two times; or wherein the plurality of noxious stimuli are applied in discrete interval levels, evenly spaced between the reported pain threshold level and the reported pain tolerance level of the subject; wherein the plurality of noxious stimuli are applied in 5 to 9 interval levels; or wherein each interval level of the noxious stimulus is applied between 3 and 7 times to the subject during a single session; or wherein the standard pain reporting scale comprises a numerical rating scale (NRS) or a visual analog scale (VAS); or wherein the pain reporting accuracy of the subject is quantified by determining the R2 curve fit statistic from a least squares fit to psychophysical function, wherein the R2 curve fit statistic is a deviation from the psychophysical function represented by a general form equation:  ψ = k(Ф - Ф0)n; wherein Ф0 is a constant value corresponding to "threshold;" ψ is a psychological magnitude, which is a power function of a physical magnitude Ф; and n is an exponent of the psychophysical function relating a psychological magnitude to a stimulus magnitude; or wherein the natural index pain comprises knee pain from osteoarthritis.

This judicial exception is not integrated into a practical application because the claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d).  Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed processes do not require the use of a particular machine, nor do they result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a Multimodal Automated Sensory Testing device (claims 24 and 25) is not sufficient to impart patentability to the method performed.  Although the claims recite this component, identified above, for performing one of the recited functions, this element is recited a high level of generality in a conventional arrangement for performing its basic function.  See, for example, at least the section VIII. Evoked Pain Modality in the specification which recites that “[a]ny evoked pain modality can be used in the methods disclosed herein…  Suitable common devices include… the Multimodal Automated Sensory Testing (MAST, UMich), which can apply calibrated pressure stimuli to the thumbnail.”  As this is the only element, the remaining functions can be construed as performed entirely by a human.  This also provides that the claims do not result in an improvement to the technology or computer functions employed as no particular technology or computer are identified. This also evidences that the claims do not recite any specific rules with specific characteristics that improve the functionality of a computer system.  In particular, the Multimodal Automated Sensory Testing device, as recited and organized, merely adds insignificant extrasolution activity to the judicial exception (e.g., mere extrasolution stimulation in conjunction with a law of nature or abstract idea).  In its current configuration, the Multimodal Automated Sensory Testing device would perform the same in any pain reporting training process.  Additionally, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  For instance, while the claims identify that the claimed invention is for training a subject to improve the subject's ability to report pain accurately, it is silent 
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05.  Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, above, the claimed processes do not require the use of a particular machine, nor do they result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  Although the claims recite a component, identified above, for performing one of the recited functions, this element is recited at a high level of generality in a conventional arrangement for performing its basic function.  This is evidenced by the manner in which this element is disclosed.  See, for example, at least the section VIII. Evoked Pain Modality in the specification which recites that “[a]ny evoked pain modality can be used in the methods disclosed herein…  Suitable common devices include… the Multimodal Automated Sensory Testing (MAST, UMich), which can apply calibrated McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  This is further evidenced in the specification which identifies that the determining steps could be performed by “any art-recognized methods”.  See pg. 7, second paragraph for determining threshold and tolerance level; pg. 7, third paragraph for pain matching; pg. 10, V. Training Feedback for providing feedback; pg. 11, third paragraph for quantification and analysis of the reported pain; pg. 12, VII. Pain Rating Scales for pain reporting methods; and pg. 12, VIII, Evoked Pain Modality.  In particular, the Multimodal Automated Sensory Testing device, as recited and organized, merely adds insignificant extrasolution activity to the judicial exception (e.g., mere extrasolution stimulation in conjunction with a law of nature or abstract idea).  In its current configuration, the Multimodal Automated Sensory Testing device would perform the same in any pain reporting training process.  This further demonstrates a lack of a meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself, both individually and in combination (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claims 3, 9-12, and 22-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross et al. (US 2006/0052720, hereinafter referred to as Ross) in view of 1 (NPL, Improving Assay Sensitivity in Analgesic Proof-of-Concept), CEFAR PAINMATCHER AB (WO 01/13793, hereinafter referred to as CEFAR), and Harte et al. (US 2011/0082384, hereinafter referred to as Harte).

 Regarding claim 25, Ross teaches a method of training a subject to improve the subject’s ability to report pain accurately and selecting the subject for a clinical trial of analgesics, the method comprising acts of:
a) determining a reported pain threshold level and a reported pain tolerance level of the subject (Ross, Fig. 3 is a flow chart of determining the threshold and tolerance levels of a subject in response to an evoked pain stimulus. pg. 8, para. 74-75, "The control flow of FIG. 3 begins with step 302 and moves immediately to step 304. In step 304, a first noxious stimulus is applied to a normative site on the human, wherein the first noxious stimulus is applied below a pain threshold of the human. In step 306, a first information associated with the first noxious stimulus is recorded. In step 308, a second noxious stimulus is applied to a source of the pain in the human, wherein the second noxious stimulus is applied until pain threshold is reached.  In step 310, a second information associated with the second noxious stimulus is recorded. In step 312, the second noxious stimulus is increased until pain tolerance is reached. In step 314, a third information associated with the second noxious stimulus is recorded. In step 316, the second noxious stimulus continues to be applied until the human can no longer tolerate the second noxious stimulus. In step 318, a fourth information associated with the second noxious stimulus is recorded. In step 320, steps 302-318 are repeated once more until three cycles are completed.") for a selected type of noxious stimulus (This is considered nonfunctional descriptive language as it does not result in a structural or functional difference with respect to In re Schreiber, 44 USPQ2d 1429 (CAFC 1997).  Regardless, Ross teaches this limitation at pg. 6, para. 54 which discloses several types of noxious stimuli and that each of the types is specifically chosen to match the individual subject's pain syndrome.); 
b) determining a reported index pain level of the subject for a natural index pain experienced by the subject using a standard pain reporting scale ((Ross, pg. 5, para. 46, "One embodiment of the present invention uses IASP [International Association for the Study of Pain] defined levels of the pain experience (specifically, pain threshold and pain tolerance levels). pg. 6, para. 55, "The present invention combines the patient's subjective pain response with a precise measured stimulus and a comprehensively monitored physiologic response profile. Each patient subject acts as his own control. One critical aspect of the test paradigm is that the chosen painful stimulus is first applied to a non-painful 'normative' test site. The choice of the neutral site allows the testing algorithm to create a patient-specific 'pain experience' baseline. Thus, this step therefore mitigates consideration of many pre-existing substrates of an individual's pain experience (genetics, cultural heritage, and many learned behaviors). These chronic features have often been evinced as grounds to confound the correct assessment of the patient's pain symptomatology. After obtaining the baseline response, attention is directed to the patient's painful body region. The stimulation is then repeated in the same fashion. This changes in stimulation intensity to reach a given verbalized pain level (be it PTh, PToL, and EPT) can be documented." PTh - Pain Threshold, PToL - Pain Tolerance, EPT - Endurance of Pain Tolerance. pg. 7, para. 66, "The present invention includes clinical modules for exercising the method of the present invention for the major subtypes of conditions that are anticipated. Modules exist for each of the following conditions: (a) general posttraumatic complaints; (b) myofascial traumatic and nontraumatic conditions; (c) arthritic traumatic and non-traumatic conditions; (d) neuropathic traumatic and nontraumatic conditions and (e) voluntary or involuntary muscle guarding."  Pain at the painful body region is construed as natural index pain 
c) applying, to the subject, a plurality of noxious stimuli (Ross, Fig. 2, Apply noxious stimuli to patient and take measurements 204) of the selected type (Ross, pg. 6, para. 54 discloses several types of noxious stimuli and that each of the types is specifically chosen to match the individual subject's pain syndrome.), wherein:
the plurality of noxious stimuli have different intensities (Ross, Fig. 3 discloses that the plurality of noxious stimuli have different intensities.);
the different intensities are between the reported pain threshold level and the reported pain tolerance level of the subject (Ross, pg. 5, para. 46, “One embodiment of the present invention uses IASP [International Association for the Study of Pain] defined levels of the pain experience (specifically, pain threshold and pain tolerance levels). pg. 6, para. 55, "The present invention combines the patient's subjective pain response with a precise measured stimulus and a comprehensively monitored physiologic response profile. Each patient subject acts as his own control.  One critical aspect of the test paradigm is that the chosen painful stimulus is first applied to a non-painful 'normative' test site.  The choice of the neutral site allows the testing algorithm to create a patient-specific 'pain experience' baseline.  Thus, this step therefore mitigates consideration of many pre-existing substrates of an individual's pain experience (genetics, cultural heritage, and many learned behaviors). These chronic features have often been evinced as grounds to confound the correct assessment of the patient's pain symptomatology.  After obtaining the baseline response, attention is directed to the patient’s painful body region.  The stimulation is then repeated in the same fashion.  This changes in stimulation intensity to reach a given verbalized pain ; 
the plurality of noxious stimuli are applied, to the subject, by an algometry device configured to repeatedly apply pressure stimuli to a particular body site of the subject at one or more fixed levels of intensity (Ross, para. 45, “Any one of four sensory stimuli can be applied: (1) pressure -- using standardized algometry equipment, precise palpation pressure can be applied to a particular body site”; para. 54, “With regards to the measured ‘painful’ stimulation technique, the… paradigm utilizes graded measurable stimuli for four major clinical stimuli -- palpatory pressure (known as algometry or dolorimetry)”; para. 57, “There are multiple commercially available devices that measure clinical stimuli used to supplement the clinician’s bedside evaluation.  These devices can measure and apply pressure (called algometry or dolorimetry)…  Further, there are devices that can provided graded ‘painful’ sensory stimuli”):
d) recording, for each noxious stimulus of the plurality of noxious stimuli, a corresponding evoked pain rating reported by the subject using the standard pain reporting scale (Ross, pg. 6, para. 55, "The present invention combines the patient's subjective pain response with a precise measured stimulus and a comprehensively monitored physiologic response profile.");
g) after completing acts c) - f) in their entireties (Ross, Fig. 3 uses arrows from step to succeeding step, thereby indicating that each step is completed before continuing on to the next step, as opposed to any steps being performed simultaneously.), resolving the subject’s inaccuracy in pain reporting by repeating the acts c) - f) one or more times (Ross, Fig. 3, Return to 302 until three cycles are completed 320.), wherein the first noxious stimulus has a first intensity, the second noxious stimulus has a second intensity higher than the first intensity (Ross, Fig. 3, First noxious stimulus applied to normative site 304 - Second noxious stimulus applied to site of pain - until patient can no longer tolerate 316); and
displaying, to the subject, data relating to the at least one inconsistency comprising the first and second noxious stimuli and the first and second evoked pain ratings (Ross, pg. 7, para. 59 discloses that the data relating to the noxious stimuli and pain ratings is gathered, analyzed, and displayed.  Also, pg. 8, para. 68, “In step 208, the results of the determination are presented to the patient 102, the physician 104 or both via, for example, a computer display 124 for displaying these results.”);
h) determining a response profile of the subject to the selected type of noxious stimulus, wherein the response profile is determined based at least in part on the evoked pain ratings reported by the subject in response to the plurality of noxious stimuli, wherein the response profile indicates a relationship between intensity of the noxious stimulus and evoked pain rating on the standard pain reporting scale (Ross, pg. 6, para. 55, "The present invention combines the patient's subjective pain response with a precise measured stimulus and a comprehensively monitored physiologic response profile.").

However, CEFAR explicitly teaches wherein the plurality of noxious stimuli are applied in a random order of intensity (CEFAR, pg. 4, lines 15-18, “In one embodiment of the invention, the apparatus is devised to selectively, in a predetermined or random scheme, alternately deliver a first physical stimulus that is comparable with an affective component of the sensation and a second physical stimulus that is comparable with a sensory component of the sensation.”). 
At the time of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the random order of CEFAR in Ross for the plurality of noxious stimuli to be applied in a random order of intensity because “When conducting measurements on different types of sensations it is also psychologically appropriate to vary the type of stimulation in order to separate the sensations in the mind of the measured person (CEFAR, pg. 4, lines 12-15).”
While Ross teaches an algometry device configured to repeatedly apply pressure to a particular body site of the subject at one or more fixed levels of intensity (see above), Ross does not explicitly teach that the algometry device is a Multimodal Automated Sensory Testing device and that the particular body site of the subject is a thumbnail of the subject.
However, Katz teaches that the algometry device is a Multimodal Automated Sensory Testing device and that the particular body site of the subject is a thumbnail of the subject (Katz, pg. 65, Fig. 1. MAST QST System, the lower figures illustrate two views of the “Thumb model” with the lower right figure illustrating the plunger pressing on a thumbnail.). 
Additionally, Harte more explicitly teaches a Multimodal Automated Sensory Testing device configured to repeatedly apply pressure stimuli to a thumbnail of the subject at one or more fixed levels of intensity (Harte, title, “Multimodal Automated Sensory Testing System”.  While the entire disclosure of Harte describes the Multimodal Automated Sensory 
At the time of the claimed invention, it would have been obvious to a person having ordinary skill in the art for the algometry device in Ross to include being a Multimodal Automated Sensory Testing device configured to apply pressure stimuli to a thumbnail of the subject at one or more fixed levels of intensity because Ross teaches that “any apparatus adapted for carryout the methods described herein is suited” (see para. 82) and that improved diagnostic accuracy will result from the application of a measured stimulus in a systematic fashion combined with precise and comprehensive monitoring (see para. 29).  Furthermore, Applicant’s own specification identifies that use of the Multimodal Automated Sensory Testing (MAST, UMich) is a common device that can apply calibrated pressure to the thumbnail.  (See section VIII. Evoked Pain Modality in the instant specification).  Thus, the use of the Multimodal Automated Sensory Testing device to repeatedly apply pressure stimuli to a thumbnail of the subject at one or more fixed levels of intensity is Applicant admitted prior art.  See MPEP 2129.  Additionally, as identified with respect to Ross, Katz, and Harte, it is also merely the simple substitution of one known element for another to obtain predictable results.
Ross does not explicitly teaches e) quantifying a pain reporting accuracy of the subject, comprising analyzing the evoked pain ratings reported by the subject in response to the plurality of noxious stimuli and determining at least one of: a Coefficient of Variation (COV), an Intraclass Correlation Coefficient, and an R2 curve fit statistic from a least squares fit to psychophysical function; and f) providing feedback to the subject regarding the accuracy and/or reliability of their pain reporting.
e) quantifying a pain reporting accuracy of the subject, comprising analyzing the evoked pain ratings reported by the subject in response to the plurality of noxious stimuli and determining at least one of: a Coefficient of Variation (COV), an Intraclass Correlation Coefficient, and an R2 curve fit statistic from a least squares fit to psychophysical function (Katz, pg. 33, Frequency Plots for Pain Reporting Skill, plots for CoV (Coefficient of Variation), ICC (Intraclass Correlation Coefficient), and R2.  Pain Reporting Skill is construed as pain reporting accuracy of the subject.).
At the time of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Ross with the teachings of Katz to e) quantifying a pain reporting accuracy of the subject by analysis of data collected and f) providing feedback to the subject regarding the pain reporting accuracy because the intent of Katz is to improve assay sensitivity (Katz, title), which is to improve the accuracy and/or reliability of the subject pain reporting.  Furthermore, Applicant’s own specification explicitly identifies that “[a]ny art-recognized method of quantification and analysis of the reported pain of the subject can be employed.”  See the instant specification at pg. 10-11, VI. Methods of Identifying an Accurate Pain Reporting Subject.  Therefore, it would have been combining prior art elements according to known methods to yield predictable results.
While Ross teaches repeating the acts c)- f) (see above), Ross does not explicitly teach repeating the acts c) - f) until the subject achieves a pain reporting accuracy with a Coefficient of Variation of less than 1, an Intraclass Correlation Coefficient of greater than 0.8, and/or an R2 curve fit statistic of about 0.6, 0.7, 0.8, 0.9, or 1.0.
Although Katz teaches the pain reporting accuracy and/or reliability of the subject is determined using a Coefficient of Variation, Intraclass Correlation Coefficient, R2 curve fit statistic from a least squares fit to psychophysical function (Katz, pg. 33, Frequency Plots for Pain Reporting Skill,  plots for CoV (Coefficient of Variation), ICC (Intraclass Correlation Coefficient).  Pain Reporting Skill is construed as pain reporting accuracy and/or reliability of the 2 is from 0.50 - 1.00.), Katz does not expressly teach repeating the acts c) - f) until the subject achieves a pain reporting accuracy with a Coefficient of Variation of less than 1, an Intraclass Correlation Coefficient of greater than 0.8, and/or an R2 curve fit statistic of about 0.6, 0.7, 0.8, 0.9, or 1.0. (Bolded for emphasis).
However, at the time of the claimed invention, it would have been an obvious matter of design choice to a person having ordinary skill in the art for repeating the acts c) - f) in Ross in view of Katz until the subject achieves a pain reporting accuracy with a Coefficient of Variation of less than 1, an Intraclass Correlation Coefficient of greater than 0.8, and/or an R2 curve fit statistic of about 0.6, 0.7, 0.8, 0.9, or 1.0 because one of ordinary skill would have been expected to determine a threshold for a particular use.  
Ross does not explicitly teach the at least one inconsistency comprising first and second noxious stimuli of the plurality of noxious stimuli such that the first noxious stimulus has a first intensity, the second noxious stimulus has a second intensity higher than the first intensity, but a second evoked pain rating reported by the subject in response to the second noxious stimulus is lower than a first evoked pain rating reported by the subject in response to the first noxious stimulus. 
Katz teaches the at least one inconsistency comprising first and second noxious stimuli of the plurality of noxious stimuli, the first noxious stimulus has a first intensity, the second noxious stimulus has a second intensity higher than the first intensity, but a second evoked pain rating reported by the subject in response to the second noxious stimulus is different from a first evoked pain rating reported by the subject in response to the first noxious stimulus (Katz, pg. 34 and 38 identify pre- vs. post-exercise VAS scores in “good" vs. “bad” pain reporters. pg. 35, “Poor reporters of experimental pain also poorly discriminate pre- vs. post-exercise OA pain”.).

However, at the time of the claimed invention, it would have been obvious to a person having ordinary skill in the art for the at one least inconsistency in Katz to include the second noxious stimulus having a second evoked pain rating reported by the subject in response to the second noxious stimulus which is lower than a first evoked pain rating reported by the subject in response to the first noxious stimulus because Katz identifies reporting inconsistencies and a second noxious stimulus having a higher intensity but a lower evoked pain rating than a first noxious stimulus is an example of inconsistent reporting. 
At the time of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the inconsistency identification of Katz in the process of Ross because the intent of Katz is to improve assay sensitivity (Katz, title), which is to improve the accuracy of the subject pain reporting.  Therefore, it would have been combining prior art elements according to known methods to yield predictable results. 
Ross teaches performing statistical analysis on the relationship between intensity of the selected of noxious stimulus and evoked pain rating (Ross, pg. 8, para. 77 discloses performing the statistical analysis).
Ross does not explicitly teach i) estimating the relationship between intensity of the selected type of noxious stimulus and evoked pain rating, comprising applying a curve fitting technique to the evoked pain ratings reported by the subject in response to the plurality of noxious stimuli.
Katz teaches i) estimating the relationship between intensity of the selected type of noxious stimulus and evoked pain rating, comprising applying a curve fitting technique to the evoked pain ratings reported by the subject in response to the plurality of noxious stimuli (Katz, pg. 33 shows Frequency Plots for Pain Reporting Skill with plots for CoV 2.  This demonstrates that Katz inherently teaches this limitation because the instant specification, of which Katz is the Applicant’s own public disclosure, identifies CoV, ICC, and R2 as statistics generated from a curve fitting technique (pg. 4, para. 2, “curve fit statistics").).
At the time of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the application of a curve fitting technique of Katz in the statistical analysis of Ross because curve fitting is a standard technique for statistical analysis that was well understood at the time.  Therefore, it would have been combining prior art elements according to known methods to yield predictable results.
Ross does not explicitly teach j) identifying the subject as an accurate pain reporting subject when the subject has a selected reporting accuracy comprising at least one of: a COV of less than 1, an intraclass correlation coefficient of greater than 0.8, and an R2 curve fit statistic of about 0.6. 0.7, 0.8, 0.9, or 1.0; and k) selecting the accurate pain reporting subject for inclusion in a clinical trial for analgesics.
However, Katz teaches j) identifying the subject as an accurate pain reporting subject when the subject has a selected reporting accuracy comprising at least one of: a COV of less than 1, an intraclass correlation coefficient of greater than 0.8, and an R2 curve fit statistic of about 0.6. 0.7, 0.8, 0.9, or 1.0 (Katz, pg. 28, Identifying “accurate” pain reporters; pg. 33, Frequency Plots for Pain Reporting Skill,  plots for CoV (Coefficient of Variation), ICC (Intraclass Correlation Coefficient).  Pain Reporting Skill is construed as pain reporting accuracy and/or reliability of the subject.  The best fit curve in CoV is from 0 - 1.00, in ICC is from 0.80 - 1.00, in R2 is from 0.50 - 1.00.); and
k) selecting the accurate pain reporting subject for inclusion in a clinical trial for analgesics (Katz, pg. 55, Identify and eliminate sources of variability in study conduct, Screen out patients who can’t report pain accurately.  Eliminating sources of variability and screening out patients who can’t report pain accurately is construed as selecting the accurate pain . 
At the time of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the identification and selection of accurate pain reporting subjects of Katz in the modified process of Ross because the intent of Katz is to improve assay sensitivity (Katz, title), which is to improve the accuracy of the subject pain reporting.  Therefore, it would have been combining prior art elements according to known methods to yield predictable results.

Regarding claim 3, Ross in view of Katz, CEFAR, and Harte teaches the method of claim 25, wherein the acts c) - f) are repeated at least two times (Ross, Fig. 3, Return to 302 until three cycles are completed 320.). 

Regarding claim 9, Ross in view of Katz, CEFAR, and Harte teaches the method of claim 25, wherein the plurality of noxious stimuli are applied in discrete interval levels, evenly spaced between the reported pain threshold level and the reported pain tolerance level of the subject (Ross, pg. 8, para. 69, "During the first 10 seconds, there is a relatively quick ramp of increasing noxious stimulation with monitoring of the patient's voiced response (according to established principles).").

Regarding claim 10, Ross in view of Katz, CEFAR, and Harte teaches the method of claim 9. 
Ross does not explicitly teach wherein the plurality of noxious stimuli are applied in 5 to 9 interval levels.
wherein the plurality of noxious stimuli are applied in 5 to 9 interval levels (Katz, pg. 31 and 32 show the plurality of noxious stimuli are applied in 7 interval levels, which is between 5 and 9.).
At the time of the claimed invention, it would have been an obvious matter of design choice to a person having ordinary skill in the art to include the interval levels of Katz in the modified process of Ross for the plurality of noxious stimuli to be applied in 5 to 9 interval levels because the number of interval levels is arbitrary as long as it produces statistically significant data for the task at hand, thus one of ordinary skill would have been expected to determine the number of iterations for a particular use.

Regarding claim 11, Ross in view of Katz, CEFAR, and Harte teaches the method of claim 9, wherein each interval level of the type of noxious stimulus is applied between 3 and 7 times to the subject during a single session (Ross, Fig. 3, Return to 302 until three cycles are completed 320; pg. 8, para. 69, "For each type of noxious stimulation and site, this cycle is repeated three times.").
Alternatively, to the extent that Ross does not teach the limitations of claim 11, Katz also teaches limitation at pg. 31 and 32 wherein each interval level of the type of noxious stimulus (heat) is applied 7 times during a single session.
At the time of the claimed invention, it would have been an obvious matter of design choice to a person having ordinary skill in the art to include the interval levels of Katz in the modified process of Ross for each interval level of the type of noxious stimulus is applied between 3 and 7 times to the subject during a single session because one of ordinary skill would have been expected to determine the number of iterations design for a particular use.

Regarding claim 12, Ross in view of Katz, CEFAR, and Harte teaches the method of claim 25.
 wherein the standard pain reporting scale comprises a numerical rating scale (NRS) or a visual analog scale (VAS).
However, Katz explicitly teaches wherein the standard pain reporting scale comprises a numerical rating scale (NRS) or a visual analog scale (VAS) (Katz, pg. 31, “Subjects rate 7 heat stimuli for pain level 7 times using VAS.”).
At the time of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ross and Katz for the standard pain reporting scale to comprise a numerical rating scale (NRS) or a visual analog scale (VAS) because the NRS and VAS are two of the most well-known and used scales for reporting pain in the pertinent industry.  Therefore, it would have been combining prior art elements according to known methods to yield predictable results.

Regarding claim 24, Ross teaches a method of training a subject to improve the subject’s ability to report pain accurately and to select the subject for a clinical trial of analgesics, the method comprising acts of:
a) determining a reported pain threshold level and a reported pain tolerance level of the subject (Ross, Fig. 3 is a flow chart of determining the threshold and tolerance levels of a subject in response to an evoked pain stimulus. pg. 8, para. 74-75, "The control flow of FIG. 3 begins with step 302 and moves immediately to step 304. In step 304, a first noxious stimulus is applied to a normative site on the human, wherein the first noxious stimulus is applied below a pain threshold of the human. In step 306, a first information associated with the first noxious stimulus is recorded. In step 308, a second noxious stimulus is applied to a source of the pain in the human, wherein the second noxious stimulus is applied until pain threshold is reached.  In step 310, a second information associated with the second noxious stimulus is recorded. In step 312, the second noxious stimulus is increased until pain tolerance is reached. In step 314, a third information associated with the second noxious stimulus is recorded. In step 316, the for a selected type of noxious stimulus (This is considered nonfunctional descriptive language as it does not result in a structural or functional difference with respect to prior art and is not held to serve as a limitation on the claim.  See In re Schreiber, 44 USPQ2d 1429 (CAFC 1997).  Regardless, Ross teaches this limitation at pg. 6, para. 54 which discloses several types of noxious stimuli and that each of the types is specifically chosen to match the individual subject's pain syndrome.); 
b) determining a reported index pain level of the subject for a natural index pain experienced by the subject using a standard pain reporting scale ((Ross, pg. 5, para. 46, "One embodiment of the present invention uses IASP [International Association for the Study of Pain] defined levels of the pain experience (specifically, pain threshold and pain tolerance levels). pg. 6, para. 55, "The present invention combines the patient's subjective pain response with a precise measured stimulus and a comprehensively monitored physiologic response profile. Each patient subject acts as his own control. One critical aspect of the test paradigm is that the chosen painful stimulus is first applied to a non-painful 'normative' test site. The choice of the neutral site allows the testing algorithm to create a patient-specific 'pain experience' baseline. Thus, this step therefore mitigates consideration of many pre-existing substrates of an individual's pain experience (genetics, cultural heritage, and many learned behaviors). These chronic features have often been evinced as grounds to confound the correct assessment of the patient's pain symptomatology. After obtaining the baseline response, attention is directed to the patient's painful body region. The stimulation is then repeated in the same fashion. This changes in stimulation intensity to reach a given verbalized pain level (be it PTh, PToL, and EPT) can be documented." PTh - Pain Threshold, PToL - Pain Tolerance, EPT - Endurance of Pain Tolerance. pg. 7, para. 66, "The present invention includes clinical modules for exercising ;
c) in response to completing acts a) and b), applying, to the subject, a plurality of noxious stimuli (Ross, Fig. 2, Apply noxious stimuli to patient and take measurements 204) of the selected type (Ross, pg. 6, para. 54 discloses several types of noxious stimuli and that each of the types is specifically chosen to match the individual subject's pain syndrome.), wherein:
the plurality of noxious stimuli have different intensities (Ross, Fig. 3 discloses that the plurality of noxious stimuli have different intensities.);
the different intensities are between the reported pain threshold level and the reported pain tolerance level of the subject (Ross, pg. 5, para. 46, “One embodiment of the present invention uses IASP [International Association for the Study of Pain] defined levels of the pain experience (specifically, pain threshold and pain tolerance levels). pg. 6, para. 55, "The present invention combines the patient's subjective pain response with a precise measured stimulus and a comprehensively monitored physiologic response profile. Each patient subject acts as his own control.  One critical aspect of the test paradigm is that the chosen painful stimulus is first applied to a non-painful 'normative' test site.  The choice of the neutral site allows the testing algorithm to create a patient-specific 'pain experience' baseline.  Thus, this step ; 
the plurality of noxious stimuli are applied, to the subject, by an algometry device configured to repeatedly apply pressure stimuli to a particular body site of the subject at one or more fixed levels of intensity (Ross, para. 45, “Any one of four sensory stimuli can be applied: (1) pressure -- using standardized algometry equipment, precise palpation pressure can be applied to a particular body site”; para. 54, “With :
d) in response to completing act c), recording, for each noxious stimulus of the plurality of noxious stimuli, a corresponding evoked pain rating reported by the subject using the standard pain reporting scale (Ross, pg. 6, para. 55, "The present invention combines the patient's subjective pain response with a precise measured stimulus and a comprehensively monitored physiologic response profile.");
g) after completing acts c) - f) in their entireties (Ross, Fig. 3 uses arrows from step to succeeding step, thereby indicating that each step is completed before continuing on to the next step, as opposed to any steps being performed simultaneously.), resolving the subject’s inaccuracy in pain reporting by repeating the acts c) - f) one or more times (Ross, Fig. 3, Return to 302 until three cycles are completed 320.), wherein the first noxious stimulus has a first intensity, the second noxious stimulus has a second intensity higher than the first intensity (Ross, Fig. 3, First noxious stimulus applied to normative site 304 - Second noxious stimulus applied to site of pain - until patient can no longer tolerate 316).
and
displaying, to the subject, data relating to the at least one inconsistency comprising the first and second noxious stimuli and the first and second evoked pain ratings (Ross, pg. 7, para. 59 discloses that the data relating to the noxious stimuli and pain ratings is gathered, analyzed, and displayed.  Also, pg. 8, para. 68, “In step 208, the results of the determination are presented to the patient 102, the physician 104 or both via, for example, a computer display 124 for displaying these results.”).

However, CEFAR explicitly teaches wherein the plurality of noxious stimuli are applied in a random order of intensity (CEFAR, pg. 4, lines 15-18, “In one embodiment of the invention, the apparatus is devised to selectively, in a predetermined or random scheme, alternately deliver a first physical stimulus that is comparable with an affective component of the sensation and a second physical stimulus that is comparable with a sensory component of the sensation.”). 
At the time of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the random order of CEFAR in Ross for the plurality of noxious stimuli to be applied in a random order of intensity because “When conducting measurements on different types of sensations it is also psychologically appropriate to vary the type of stimulation in order to separate the sensations in the mind of the measured person (CEFAR, pg. 4, lines 12-15).”
While Ross teaches an algometry device configured to repeatedly apply pressure to a particular body site of the subject at one or more fixed levels of intensity (see above), Ross does not explicitly teach that the algometry device is a Multimodal Automated Sensory Testing device and that the particular body site of the subject is a thumbnail of the subject.
However, Katz teaches that the algometry device is a Multimodal Automated Sensory Testing device and that the particular body site of the subject is a thumbnail of the subject (Katz, pg. 65, Fig. 1. MAST QST System, the lower figures illustrate two views of the “Thumb model” with the lower right figure illustrating the plunger pressing on a thumbnail.). 
Additionally, Harte more explicitly teaches a Multimodal Automated Sensory Testing device configured to repeatedly apply pressure stimuli to a thumbnail of the subject at one or more fixed levels of intensity (Harte, title, “Multimodal Automated Sensory Testing System”.  While the entire disclosure of Harte describes the Multimodal Automated Sensory 
At the time of the claimed invention, it would have been obvious to a person having ordinary skill in the art for the algometry device in Ross to include being a Multimodal Automated Sensory Testing device configured to apply pressure stimuli to a thumbnail of the subject at one or more fixed levels of intensity because Ross teaches that “any apparatus adapted for carryout the methods described herein is suited” (see para. 82) and that improved diagnostic accuracy will result from the application of a measured stimulus in a systematic fashion combined with precise and comprehensive monitoring (see para. 29).  Furthermore, Applicant’s own specification identifies that use of the Multimodal Automated Sensory Testing (MAST, UMich) is a common device that can apply calibrated pressure to the thumbnail.  (See section VIII. Evoked Pain Modality in the instant specification).  Thus, the use of the Multimodal Automated Sensory Testing device to repeatedly apply pressure stimuli to a thumbnail of the subject at one or more fixed levels of intensity is Applicant admitted prior art.  See MPEP 2129.  Additionally, as identified with respect to Ross, Katz, and Harte, it is also merely the simple substitution of one known element for another to obtain predictable results.
Ross does not explicitly teach e) in response to completing act d), quantifying a pain reporting accuracy of the subject by the evoked pain ratings reported by the subject in response to the plurality of noxious stimuli; and f) in response to completing act e), providing instructional feedback to the subject regarding the accuracy and/or reliability of their pain reporting.
However, Katz teaches e) in response to completing act d), quantifying a pain reporting accuracy of the subject, comprising analyzing the evoked pain ratings reported by the subject in response to the plurality of noxious stimuli and determining at least one of: a Coefficient of Variation (COV), an Intraclass Correlation Coefficient, and an R2 curve fit statistic from a least squares fit to psychophysical function (Katz, pg. 33, Frequency Plots for Pain Reporting Skill, plots for CoV (Coefficient of Variation), ICC (Intraclass Correlation Coefficient), and R2.  Pain Reporting Skill is construed as pain reporting accuracy of the subject.).
At the time of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Ross with the teachings of Katz to e) in response to completing act d), quantify a pain reporting accuracy of the subject and f) in response to completing act e), providing feedback to the subject regarding the pain reporting accuracy because the intent of Katz is to improve assay sensitivity (Katz, title), which is to improve the accuracy and/or reliability of the subject pain reporting.  Therefore, it would have been combining prior art elements according to known methods to yield predictable results.
Ross does not explicitly teach repeating acts c) - f) until the subject achieves a pain reporting accuracy with a Coefficient of Variation of less than 1, an Intraclass Correlation Coefficient of greater than 0.8, and/or an R2 curve fit statistic of about 0.6, 0.7, 0.8, 0.9, or 1.0.
Although Katz teaches the pain reporting accuracy and/or reliability of the subject is determined using a Coefficient of Variation, Intraclass Correlation Coefficient, R2 curve fit statistic from a least squares fit to psychophysical function (Katz, pg. 33, Frequency Plots for Pain Reporting Skill,  plots for CoV (Coefficient of Variation), ICC (Intraclass Correlation Coefficient).  Pain Reporting Skill is construed as pain reporting accuracy and/or reliability of the subject.  It is worth noting that the best fit curve in CoV is from 0 - 1.00, in ICC is from 0.80 - 1.00, in R2 is from 0.50 - 1.00.), Katz does not expressly teach wherein the acts b) - e) are repeated until the subject achieves a pain reporting accuracy with a Coefficient of Variation of less than 1, an Intraclass Correlation Coefficient of greater than 0.8, an R2 of greater than 0.5, and/or a triangulation residual of less than 20% of a range of the standard pain reporting scale.  
 repeating acts c) - f) in Ross in view of Katz until the subject achieves a pain reporting accuracy with a Coefficient of Variation of less than 1, an Intraclass Correlation Coefficient of greater than 0.8, an R2 of about 0.6, 0.7, 0.8, 0.9, or 1.0 because one of ordinary skill would have been expected to determine a threshold for a particular use.
Ross does not explicitly teach the at least one inconsistency comprising first and second noxious stimuli of the plurality of noxious stimuli such that the first and second noxious stimuli have a same intensity, but a first evoked pain rating reported by the subject in response to the first noxious stimulus is different from a second evoked pain rating reported by the subject in response to the second noxious stimulus. 
Katz teaches the at least one inconsistency comprising first and second noxious stimuli of the plurality of noxious stimuli such that the first and second noxious stimuli have a same intensity, but a first evoked pain rating reported by the subject in response to the first noxious stimulus is different from a second evoked pain rating reported by the subject in response to the second noxious stimulus (Katz, pg. 34 and 38 identify pre- vs. post-exercise VAS scores in “good" vs. “bad” pain reporters. pg. 35, “Poor reporters of experimental pain also poorly discriminate pre- vs. post-exercise OA pain.”  A bad pain report is construed as rating evoked pain differently even though the noxious stimuli had the same intensity.).
At the time of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the inconsistency identification of Katz in the process of Ross because the intent of Katz is to improve assay sensitivity (Katz, title), which is to improve the accuracy of the subject pain reporting.  Therefore, it would have been combining prior art elements according to known methods to yield predictable results. 

Ross does not explicitly teach i) in response to completing act h), estimating the relationship between intensity of the selected type of noxious stimulus and evoked pain rating, comprising applying a curve fitting technique to the evoked pain ratings reported by the subject in response to the plurality of noxious stimuli.
Katz teaches i) in response to completing act h), estimating the relationship between intensity of the selected type of noxious stimulus and evoked pain rating, comprising applying a curve fitting technique to the evoked pain ratings reported by the subject in response to the plurality of noxious stimuli (Katz, pg. 33 shows Frequency Plots for Pain Reporting Skill with plots for CoV (Coefficient of Variation), ICC (Intraclass Correlation Coefficient), and R2.  This demonstrates that Katz inherently teaches this limitation because the instant specification identifies CoV, ICC, and R2 as statistics generated from a curve fitting technique (pg. 4, para. 2, “curve fit statistics").).
At the time of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the application of a curve fitting technique of Katz in the statistical analysis of Ross because curve fitting is a standard technique for statistical analysis that was well understood at the time.  Therefore, it would have been combining prior art elements according to known methods to yield predictable results.
Ross does not explicitly teach j) in response to completing act i), identifying the subject as an accurate pain reporting subject when the subject has a selected reporting accuracy comprising at least one of: a COV of less than 1, an intraclass correlation coefficient of greater than 0.8, and an R2 curve fit statistic of about 0.6. 0.7, 0.8, 0.9, or 1.0; and 
k) in response to completing act j), selecting the accurate pain reporting subject for inclusion in a clinical trial for analgesics.
) in response to completing act i), identifying the subject as an accurate pain reporting subject when the subject has a selected reporting accuracy comprising at least one of: a COV of less than 1, an intraclass correlation coefficient of greater than 0.8, and an R2 curve fit statistic of about 0.6. 0.7, 0.8, 0.9, or 1.0 (Katz, pg. 28, Identifying “accurate” pain reporters; pg. 33, Frequency Plots for Pain Reporting Skill,  plots for CoV (Coefficient of Variation), ICC (Intraclass Correlation Coefficient).  Pain Reporting Skill is construed as pain reporting accuracy and/or reliability of the subject.  The best fit curve in CoV is from 0 - 1.00, in ICC is from 0.80 - 1.00, in R2 is from 0.50 - 1.00.); and 
k) in response to completing act i), selecting the accurate pain reporting subject for inclusion in a clinical trial for analgesics (Katz, pg. 55, Identify and eliminate sources of variability in study conduct, Screen out patients who can’t report pain accurately.  Eliminating sources of variability and screening out patients who can’t report pain accurately is construed as selecting the accurate pain reporting subject because removing the inaccurate pain reporters leaves only the accurate pain reporters.).
At the time of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the identification and selection of accurate pain reporting of Katz in the modified process of Ross because the intent of Katz is to improve assay sensitivity (Katz, title), which is to improve the accuracy of the subject pain reporting.  Therefore, it would have been combining prior art elements according to known methods to yield predictable results.

Regarding claims 22 and 23, Ross in view of Katz and CEFAR teaches the method of claim 24 and the method of claim 25.
Ross does not explicitly teach wherein the pain reporting accuracy of the subject is quantified by determining the R2 curve fit statistic from a least squares fit to psychophysical 2 curve fit statistic is a deviation from the psychophysical function represented by a general form equation:
ψ = k(Ф - Ф0)n;
wherein Ф0 is a constant value corresponding to "threshold;" 
ψ is a psychological magnitude, which is a power function of a physical magnitude Ф; and 
n is an exponent of the psychophysical function relating a psychological magnitude to a stimulus magnitude.
However, Katz teaches wherein the pain reporting accuracy of the subject is quantified by determining the R2 curve fit statistic from a least squares fit to psychophysical function, wherein the R2 curve fit statistic is a deviation from the psychophysical function represented by a general form equation:
ψ = k(Ф - Ф0)n;
wherein Ф0 is a constant value corresponding to "threshold;" 
ψ is a psychological magnitude, which is a power function of a physical magnitude Ф; and 
n is an exponent of the psychophysical function relating a psychological magnitude to a stimulus magnitude (Katz, pg. 31 provides this general form equation.  Pg. 32 provides the determined R2 curve fit statistic from a least squares fit to the psychophysical function, along with the determined Coefficient of Variation (COV) and Intraclass Correlation Coefficient (ICC).).
At the time of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Ross with the teachings of Katz to quantify the pain reporting accuracy of the subject by determining the R2 curve fit statistic from a least squares fit to psychophysical function because the intent of Katz is to improve assay sensitivity (Katz, title), which is to improve the accuracy and/or reliability of the subject pain reporting.  

Regarding claims 22 and 23, Ross in view of Katz and CEFAR teaches the method of claim 24 and the method of claim 25.
Ross teaches wherein the natural index pain is pain from osteoarthritis (Ross, pg. 7, para. 66, "The present invention includes clinical modules for exercising the method of the present invention for the major subtypes of conditions that are anticipated. Modules exist for each of the following conditions: ... (c) arthritic traumatic and non-traumatic conditions." pg. 7, para. 67, "Each testing protocol is comprised of one or more of five basic testing paradigms: 1) joint pain." Knee pain is a joint pain from osteoarthritis which falls under (c) arthritic traumatic and non-traumatic conditions.). 
Katz teaches wherein the natural index pain is knee pain from osteoarthritis (Katz, pg. 38, "Less than 50% agreement between pre-post change in VAS compared to 'gold standard' interview in knee OA study." pg. 39, "Subjects adjust thermode temp until painheat = painOA (forced choice staircase procedure)." 
At the time of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ross and Katz for the natural index pain to be knee pain from osteoarthritis because the knee is one of the joints most commonly affected by osteoarthritis. Therefore, it would have been combining prior art elements according to known methods to yield predictable results.

Response to Arguments
Applicant’s arguments, filed 21 December 2021, with respect to the objection to claim 23 have been fully considered.  The amendment obviates the objection.  This objection has been withdrawn.  However, the amendments to the claims necessitate new objections.

Applicant’s argument, filed 21 December 2021, with respect to the provisional double patenting rejection of the claims have been fully considered.  The claims of copending application 15/304,461 have currently been amended away from the instant application rendering the rejection moot.  This rejection has been withdrawn.  However, Applicant should bear in mind the status and construction of the copending application’s claims when considering future amendments.

Applicant’s arguments, filed 21 December 2021, with respect to the rejection of claim 22 under 35 USC 112(b) have been fully considered.  The amendment obviates the rejection.  This rejection has been withdrawn.  

Applicant’s arguments, filed 21 December 2021, with respect to the rejection of the claims under 35 USC 112(a) have been fully considered.  The removal of the new matter from the claims renders the rejection moot.  This rejection has been withdrawn.  

Applicant's remaining arguments, filed 21 December 2021, against the rejections of the claims have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 101, Applicant merely repeats the arguments from the amendment filed 21 June 2021 with only changing the relevant claim numbers to the new independent claims.  They and Examiner’s response are reproduced below for Applicant’s convenience. 
Applicant asserts that, under Step 2A, Prong 2, even if the claims recite an abstract idea, the claim recites additional elements that integrate the abstract idea into a practical application.

Applicant then alleges that the field of technology that is improved is clinical trial technology.  Here, Applicant points to repeating steps (c)-(f) in accordance with step (g).
Examiner respectfully disagrees.  In fact, no actual technology is claimed or improved in the claims.  As identified in the rejection, these methods include only one additional element that merely performs its insignificant extrasolution activity.  For the sake of argument, even if the claimed method provides an improvement, “the focus of the claims is not a physical-realm improvement but an improvement in wholly abstract ideas -- the selection and mathematical analysis of information, followed by reporting or displaying of the results.”  See SAP America Inc. v. Investpic, LLC (898 F.3d 1161, 127 U.S.P.Q.2d 1597 (Fed Cir. 2018), hereinafter referred to as SAP) at pg. 10.  There is, in short, nothing ‘inventive’ about any claim details, individually or in combination, that are not themselves in the realm of abstract ideas. In the absence of the required “inventive concept” in application, the claims here are legally equivalent to claims simply to the asserted advance in the realm of abstract ideas—an advance in mathematical techniques in subject response reporting. Under the principles developed in interpreting § 101, patent law does not protect such claims, without more, no matter how groundbreaking the advance. An innovator who makes such an advance lacks patent protection for the advance itself. If any such protection is to be found, the innovator must look outside patent law in search of it, such as in the law of trade secrets, whose core requirement is that the idea be kept secret from the public.  See SAP at pg. 13.  Regarding repeating steps (b)-(e) in accordance with step (f), this is explicitly identified in the rejection as wholly directed to the abstract idea groupings, and not any additional element.  Furthermore, the mere concept of providing feedback in an iterative process is old and well-known, and not some inventive improvement.  See, for 2 which discusses the history of biofeedback, identifying that the modern concept of biofeedback can be traced back to the 1950s and 1960s with the earliest origins coming about in the early 1900s. 
Applicant follows with alleging that the use of a Multimodal Automated Sensory Testing (MAST) device to apply the stimuli provides that the judicial exception is applied at least in part using a highly particularized machine, without which the claimed method would not be possible.
Examiner respectfully disagrees.  As identified in the rejection above, the use of the MAST device merely provides insignificant extrasolution activity to the judicial exception.  The mere provision of a Multimodal Automated Sensory Testing device (claim 1) is not sufficient to impart patentability to the method performed.  Although the claims recite this component, identified above, for performing one of the recited functions, this element is recited a high level of generality in a conventional arrangement for performing its basic function.  See, for example, at least the section VIII. Evoked Pain Modality in the specification which recites that “[a]ny evoked pain modality can be used in the methods disclosed herein…  Suitable common devices include… the Multimodal Automated Sensory Testing (MAST, UMich), which can apply calibrated pressure stimuli to the thumbnail.”  As this is the only element, the remaining functions can be construed as performed entirely by a human.  This also provides that the claims do not result in an improvement to the technology or computer functions employed as no particular technology or computer are identified. This also evidences that the claims do not recite any specific rules with specific characteristics that improve the functionality of a computer system.  In particular, the MAST device, as recited and organized, merely adds insignificant extrasolution activity to the judicial exception (e.g., mere extrasolution stimulation in conjunction with a law of nature or abstract idea).  In its current configuration, the MAST device would not a particular machine integral to the claims to ensure the method is carried out.  See section VIII. Evoked Pain Modality in the specification.
Applicant also asserts that the abstract idea is integrated into a practical application by additional elements that effect a particular treatment.  Here, Applicant asserts those identified as “accurate pain reporting subjects” are selected for inclusion in a clinical trial for analgesics, and the method further recites “administering one of the analgesic and a placebo to the accurate pain reporting subject during the clinical trial.  Thus, the claim affirmatively recites a limitation of administering particular medications and is therefore a particularized treatment.
Examiner respectfully disagrees.  Applicant’s argument that “accurate pain reporting subjects” are additional elements is problematic.  Actively claiming a human organism violates 35 USC 101 because Section 33(a) of the America Invents Act explicitly identifies that “no patent may issue on a claim directed to or encompassing a human organism.”  Regardless, as identified in the rejection above, “accurate pain reporting subjects” are not an additional element.  Furthermore, “administering one of the analgesic and a placebo” is not administering particular medications and is not a particularized treatment.  One simply looks to the Court decision in Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018).  Vanda explicitly claims a particular treatment (“if the patient has a CYP2D6 poor metabolizer genotype, then internally administering iloperidone to the patient in an amount of 12 mg/day or less, and if the patient does not have a CYP2D6 poor metabolizer genotype, then internally administering iloperidone to the patient in an amount that is greater than 12 mg/day, up to 24 mg/day”) for the disease of schizophrenia.  In contrast, the instant claims are more like those found to be patent ineligible in Mayo.  For instance, the Vanda decision noted that while “claim in Mayo recited administering a thiopurine drug to a patient, the claim as a whole was not directed to the application of a drug to treat a particular disease.” Id. at 1134.  That is while the Mayo claims recited a step of administering a drug to a patient, that step was performed in order to gather data about the natural relationships, and thus was ancillary to the overall diagnostic focus of the claims.  Thus, the Mayo claims were not “method of treatment” claims that practically apply a natural relationship.  Similarly, the instant claims merely recite administering a non-descript analgesic and a non-descript placebo during a clinical trial (which is, by itself, a test not a particular treatment) for the purpose of gathering data, and thus is ancillary to the focus of the claims.  Thus, the steps of the method at best provide a generalized approach and do not effect a particular treatment, let alone any actual treatment of a disease or disorder.
Applicant then asserts that claim 20 has been amended to require a specific ordered combination of the recited elements such that, as a whole, they establish a specific, practical application of the alleged abstract idea.
Examiner respectfully disagrees.  Applicant is directed to the rejection above, which includes amended claim 20, as identifying that the instant claims, both individually and as a whole, are directed to a judicial exception without significantly more. (Bolded for emphasis).  Again, Applicant is directed to the decision in SAP America Inc. v. Investpic, LLC which identified there is, in short, nothing ‘inventive’ about any claim details, individually or in combination, that are not themselves in the realm of abstract ideas. In the absence of the required “inventive concept” in application, the claims here are legally equivalent to claims simply to the asserted advance in the realm of abstract ideas—an advance in mathematical techniques in subject response reporting. Under the principles developed in interpreting § 101, patent law does not protect such claims, without more, no matter how groundbreaking the advance. An innovator who makes such an advance lacks patent protection for the advance itself. If any such protection is to be found, the innovator must look outside patent law in search of it, such as in the law of trade secrets, whose core requirement is that the idea be kept secret from the public.  See SAP at pg. 13.
 Therefore, the rejection stands.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 103, Applicant asserts that the cited prior art do not teach the newly amended claims.  	
Examiner respectfully disagrees.  Applicant is directed to the rejections above which address the newly amended claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715                   

/JAMES B HULL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Katz, N. (2010, June 25). Improving Assay Sensitivity in Analgesic Proof-of-Concept ... Retrieved January 8, 2017, from http://www.immpact.org/static/meetings/Immpact13/background/Katz.pdf
        2 Moss, D. (2015, September 7). Biofeedback, Mind-Body Medicine, and the Higher Limits of Human Nature. Association for Applied Psychophysiology and Biofeedback. https://www.aapb.org/i4a/pages/index.cfm?pageID=3383.